DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 12/08/2021.
	Claims 1-14, and 21-26 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-14, and new claims 21-26, is acknowledged.
	Claims 15-20 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 10/23/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-14, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming et al. (US 2012/0088342)
	Regarding claim 1, Ming discloses a semiconductor device, comprising: 
	a semiconductor substrate 1 &5&7 (see fig. 3); 
	a gate stack 12b over the semiconductor substrate; 
	a first spacer SP/13/14 extending along a first sidewall of the gate stack 12b; 
	a first epitaxy structure in L2 the semiconductor substrate and adjacent to the first spacer; and 


	Regarding claim 2, Ming discloses the semiconductor device of claim 1, further comprising: an isolation structure 3 in the semiconductor substrate 1, wherein the first epitaxy structure L1 is in contact with the isolation structure.  See fig. 3.

	Regarding claim 3, Ming discloses the semiconductor device of claim 2, wherein the first liner L1 is in contact with the isolation structure 3.  See fig. 3.

  	Regarding claim 4, Ming discloses the semiconductor device of claim 2, further comprising: a silicide region over the first epitaxy structure and in contact with the isolation structure.  

	Regarding claim 5, Ming discloses the semiconductor device of claim 4, wherein the silicide region is in contact with the first spacer.  See para. 0057.

	Regarding claim 6, Ming discloses the semiconductor device of claim 1, further comprising: a doping region 7 in the semiconductor substrate and in contact with the first liner L1.  See fig. 3.

	Regarding claim 7, Ming discloses the semiconductor device of claim 1, further comprising: 
	a second spacer SP/13/14 extending substantially along a second sidewall of the gate stack 12b; 
	a second epitaxy structure L2 in the semiconductor substrate 1 and adjacent to the second spacer; and 
	a second liner L1 wrapping around the second epitaxy structure L2 and having an outer surface in contact with the semiconductor substrate and an inner surface facing the second epitaxy structure, wherein the outer surface of the second liner L1 has a first facet extending upwards and towards the gate stack from a bottom of the second liner L1 and a second facet extending upwards and towards an outer sidewall of the second spacer SP/13/14 from a top of the first facet of the outer surface of the second liner to a top of the second liner, such that a 3second corner is formed between the first facet and the second facet of the outer surface of the second liner, and the inner surface of the second liner L1 defines a second curved corner pointing toward the second corner formed between the first facet and the second facet of the outer surface of the second liner.  See fig. 3.


	a semiconductor substrate 1 (see fig. 3); 
	a gate stack 12b over the semiconductor substrate 1; 
	a spacer SP/13/14 extending along a sidewall of the gate stack; 
	a first epitaxy structure L2 in the semiconductor substrate and adjacent to the spacer; and 
	a first liner L1 wrapping around the first epitaxy structure L2 and having an outer surface in contact with the semiconductor substrate and an inner surface facing the first epitaxy structure L2, wherein the outer surface of the first liner L1 having a bottom facet and a first facet extending from the bottom facet toward the gate stack 12b, the inner surface of the first liner L1 defines a first curved corner pointing toward a top of the first facet, and the first curved corner has a radius of curvature in a range from about 20 nm to about 60 nm (Note: according to paras. 0046-0050, the recess 19a/19b in fig. 2 can be formed by various methods, therefore, various profiles or angle values can be formed at the tip portion T, shown in trench 19a of fig. 2)

	Regarding claim 9, Ming discloses the semiconductor device of claim 8, wherein the outer surface of the first liner L1 further has a second facet extending upwards and towards an outer sidewall of the spacer SP/13/14 from the top of the first facet to a top of the first liner, such that a corner is formed between the first facet and the second facet.  See fig. 3.


	an isolation structure 3 in the semiconductor substrate 1; and 
	a second epitaxy structure L2 in the semiconductor substrate and in contact with the isolation structure 3.  See fig. 3.

	Regarding claim 11, Ming discloses the semiconductor device of claim 10, further comprising: a second liner L1 wrapping around the second epitaxy structure L2 and in contact with the isolation structure 3.  See fig. 3.

	Regarding claim 12, Ming discloses the semiconductor device of claim 11, further comprising: a doping region 7 in the semiconductor substrate 1 and in contact with the second liner L1.  See fig. 3.

	Regarding claim 13, Ming discloses the semiconductor device of claim 10, further comprising: a silicide region over the second epitaxy structure and in contact with the isolation structure.  See para. 0057.

	Regarding claim 14, Ming discloses the semiconductor device of claim 13, wherein the silicide region is in contact with the spacer.  See fig. 3 and para. 0057.

	Regarding claim 21, Ming discloses a semiconductor device, comprising: 
	5a semiconductor substrate 1 (fig. 3); 

	a first epitaxy structure L2 and a second epitaxy structure L2 in the semiconductor substrate 1 and on opposite sides of the gate stack 12b; 
	a first liner L1 wrapping around the first epitaxy structure L2 and having an outer surface in contact with the semiconductor substrate 1; and 
	a second liner L1 wrapping around the second epitaxy structure L2 and having an inner surface in contact with the second epitaxy structure L2, wherein the outer surface of the first liner L1 has a bottom facet, a first facet extending upwards and towards the gate stack 12b from the bottom facet and a second facet extending upwards and away from the gate stack 12b, such that a first corner is formed between the first facet and the second facet, and the inner surface of the second liner has a round corner pointing towards the first corner of the outer surface of the first liner.  

	Regarding claim 22, Ming discloses the semiconductor device of claim 21, wherein the outer surface of the first liner L1 further has a third facet extending upwards and opposite to the first facet and a fourth facet extending upwards, such that a second corner is formed between the third facet and the fourth facet.  See fig. 3.

	Regarding claim 23, Ming discloses the semiconductor device of claim 22, wherein the round corner of the inner surface of the second liner further points towards the second corner of the outer surface of the first liner.  See fig. 3.

.

6.	Claims 1, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0087537)
	Regarding claim 1, Kim discloses a semiconductor device, comprising: 
	a semiconductor substrate 100 (see figs. 7-8); 
	a gate stack 104 over the semiconductor substrate; 
	a first spacer 115 extending along a first sidewall of the gate stack; 
	a first epitaxy structure 135 in the semiconductor substrate 100 and adjacent to the first spacer 115; and 
	a first liner 130 wrapping around the first epitaxy structure 135 and having an outer surface in contact with the semiconductor substrate 100 and an inner surface facing the first epitaxy structure 135, wherein the outer surface of the first liner 130 has a first facet extending upwards and towards the gate stack 104 from a bottom of the first liner 130 and a second facet extending upwards and towards an outer sidewall of the first spacer 115 from a top of the first facet to a top of the first liner, such that a first corner is formed between the first facet and the second facet, and the inner surface of the first liner 130 defines a first curved corner pointing towards the first corner formed between the first facet and the second facet.  See also para. 0046.

	Regarding claim 8, Kim discloses a semiconductor device, comprising: 
	a semiconductor substrate 100 (see figs. 7-8); 

	a spacer 115 extending along a sidewall of the gate stack 104; 
	a first epitaxy structure 135 in the semiconductor substrate 100 and adjacent to the spacer 115; and 
	a first liner 130 wrapping around the first epitaxy structure 135 and having an outer surface in contact with the semiconductor substrate 100 and an inner surface facing the first epitaxy structure 135, wherein the outer surface of the first liner 130 having a bottom facet and a first facet extending from the bottom facet toward the gate stack 104, the inner surface of the first liner 130 defines a first curved corner pointing toward a top of the first facet, and the first curved corner has a radius of curvature in a range from about 20 nm to about 60 nm.  See figs. 6-7; see also para. 0046.  
  
	Regarding claim 21, Kim discloses a semiconductor device, comprising: 
	5a semiconductor substrate 100 (see fig. 6-8); 
	a gate stack 104 over the semiconductor substrate; 
	a first epitaxy structure 135 and a second epitaxy structure 135 in the semiconductor substrate 100 and on opposite sides of the gate stack 104; 
	a first liner 130 wrapping around the first epitaxy structure 135 and having an outer surface in contact with the semiconductor substrate 100; and 
	a second liner 130 wrapping around the second epitaxy structure 135 and having an inner surface in contact with the second epitaxy structure 135, wherein the outer surface of the first liner 130 has a bottom facet, a first facet extending upwards and towards the gate stack 104 from the bottom facet and a second facet extending 


Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        January 1, 2022